DETAILED ACTION
The amendment and RCE filed on 01/26/2022 has been entered and fully considered. Claim 14 is canceled. Claims 1, 12-13, 15, 19-20 and 31-43 are pending. Claims 12-13 and 33-43 have been withdrawn from consideration. Claims 1, 15, 19-20 and 31-32 are considered on merits, of which claims 1, 15 and 20 are amended.

Response to Amendment
In response to amendment, the examiner establishes rejection under 35 U.S.C. 112(b), and maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 15, 19-20 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the functional element" in page 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 15, 19-20 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (WO 2006/032926, IDS)(Hill) in view of Salmas et al. (Journal of Biomolecular Structure and Dynamics, 2018) (Salmas).
Regarding claim 1, Hill discloses a composition comprising a broad-spectrum G-protein coupled receptor (GPCR) binding agent (ligand) attached, through a linker, to a fluorophore (page 5, lines 22-26, page 7, line 6-18, ), wherein the linker comprises [(CH2)2O]n, wherein n is 1-20 (page 7, line 16-18, 29-32,  Fig. 1A/41), and wherein the broad-spectrum GPCR binding agent may exist as the cis isomer (Z), trans isomer (E), or a mixture of the two (inherently).
Stoddart does not specifically disclose the structures of the broad-spectrum G-protein coupled receptor (GPCR) binding agent as recited in claim 1.
However, Salmas reviews the known structures of the broad-spectrum G-protein coupled receptor (GPCR) binding agent as recited in the claim 1, such as Clozapine, Quetiapine, Risperidone and Olanzapine (Fig. 1, page 2669). At time before the filing it would have been obvious to one of ordinary skill in the art to select the broad-spectrum G-protein coupled receptor (GPCR) binding agent as taught by Salmas, because the selection is based on its known suitability for the intended use.
Stoddart teaches that “Preferably a fluorescent ligand comprises one or a plurality of ligand moieties linked to one or a plurality of fluorescent moieties via a linker at a linking site which maintains ligand activity. Preferably the ligand moiety is a moiety of a ligand for a GPCR” (page 5, lines 22-26). Here, Stoddart teaches that the point of attachment of the broad-spectrum GPCR binding agent to the fluorophore, through a linker, should maintain the activity of the GPCR binding agent. A person skilled in the art would have recognized that the point of attachment on the GPCR binding agent should avoid the agent’s binding surface facing the binding pocket of GPCR, so that to maintain the activity of the GPCR binding agent. Therefore, in order to maintain the activity of the GPCR binding agent, there are only a finite number of points of attachment on the binding agent can be selected. 
The applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143). In this case, in order to maintain the activity of the GPCR binding agent, there are only a finite number of points of attachment on the binding agent can be selected. It would have been obvious to one of ordinary skill in the art to try the finite number points of attachment within his or her technical grasp. The result is predictable.
Regarding claim 15, Hill discloses that wherein the binding agent is attached a fluorophore (page 7, line 2).
Regarding claim 17, Hill discloses that wherein the broadspectrum GPCR binding agent is attached to the functional element or solid surface via a linker (page 7, lines 16-18).
Regarding claim 19, Hill discloses that wherein the linker is attached to the broad-spectrum GPCR binding agent and/or the functional element by an amide bond (page 7, line 15, Fig. 1A/41).
Regarding claim 20, as has been discussed regarding claim 1 above, Hill-Salmas fairly suggest the structures as recited in the instant claim.
Regarding claim 31, Hill discloses that wherein X is a fluorophore (page 7, line 2).
Regarding claim 32, it is conventional to label the probe with a non-natural abundance of one or more stable heavy isotopes.
 
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Applicant notes that the sites of attachment to the GPCR binding agents affect the binding of the resulting conjugates to GPCRs. As demonstrated in Figure 9 of the present application, different binding sites for the linker/functional group on clozapine resulted in different GPCRs being bound. Critically, one of the clozapine binding locations results in binding of significantly fewer GPCRs than the other locations tested. Similarly, quetiapine and risperidone also demonstrated different affinities for different GPCRs. There is nothing in Hill or Salmas that would lead one of skill in the art to select the presently claimed locations on the binding agents for linking to the functional groups.” (remark, page 17, par 1).
This argument is not persuasive. Stoddart teaches that “Preferably a fluorescent ligand comprises one or a plurality of ligand moieties linked to one or a plurality of fluorescent moieties via a linker at a linking site which maintains ligand activity. Preferably the ligand moiety is a moiety of a ligand for a GPCR” (page 5, lines 22-26). Here, Stoddart teaches that the point of attachment of the broad-spectrum GPCR binding agent to the fluorophore, through a linker, should maintain the activity of the GPCR binding agent. A person skilled in the art would have recognized that the point of attachment on the GPCR binding agent should avoid the agent’s binding surface facing the binding pocket of GPCR, so that to maintain the activity of the GPCR binding agent. Therefore, in order to maintain the activity of the GPCR binding agent, there are only a finite number of points of attachment on the binding agent can be selected. 
The applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143). In this case, in order to maintain the activity of the GPCR binding agent, there are only a finite number of points of attachment on the binding agent can be selected. It would have been obvious to one of ordinary skill in the art to try the finite number points of attachment within his or her technical grasp. The result is predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797